UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5255



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DUANE EAVES,

                                            Defendant - Appellant.



                            No. 05-5256



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DUANE EAVES,

                                            Defendant - Appellant.



                            No. 05-5257



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
DUANE EAVES,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-05-76; CR-05-164; CR-05-165)


Submitted: May 18, 2006                         Decided: May 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Joshua C. Hanks, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Duane Eaves appeals his convictions on a guilty plea and

sentence on three separate counts of bank robbery, in violation of

18 U.S.C. § 2113(a) (2000).*    The district court sentenced Eaves to

165 months’ imprisonment and a three year term of supervised

release, and ordered payment of a statutory special assessment of

$300 and restitution of $4193.       Eaves’ sole issue on appeal is

whether the sentence imposed by the district court was reasonable.

Finding no reversible error, we affirm.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.         See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker, sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).      However,   in   determining   a   sentence   post-Booker,

sentencing courts are still required to calculate and consider the

guideline range prescribed thereby as well as the factors set forth

in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).          Id.   We will



     *
      Eaves pled guilty to a single-count indictment returned by a
federal grand jury sitting in West Virginia charging him with bank
robbery (Appeal No. 05-5255), and also pled guilty to two
informations charging bank robbery in the Middle District of
Pennsylvania (Appeal No. 05-5256), and the Western District of
Virginia (Appeal No. 05-5257).

                                  - 3 -
affirm a post-Booker sentence if it is both reasonable and within

the statutorily prescribed range.        Id. at 546-47.      We have further

stated that “while we believe that the appropriate circumstances

for imposing a sentence outside the guideline range will depend on

the facts of individual cases, we have no reason to doubt that most

sentences will continue to fall within the applicable guideline

range.”     United States v. White, 405 F.3d 208, 219 (4th Cir.),

cert. denied, 126 S. Ct. 668 (2005).        Indeed, “a sentence imposed

‘within   the   properly    calculated    Guidelines    range    .   .   .   is

presumptively reasonable.’”      United States v. Green, 436 F.3d 449,

457 (4th Cir.), petition for cert. filed, No. 05-10474 (U.S. Apr.

17, 2006).

            We find that the district court properly calculated the

guideline    range   and   appropriately    treated    the   guidelines      as

advisory.    The court sentenced Eaves only after considering the

factors set forth in § 3553(a).            Based on these factors, and

because the court sentenced Eaves within the applicable guideline

range and below the statutory maximum, we find that Eaves’ sentence

of 165 months’ imprisonment is reasonable.

            We therefore affirm Eaves’ convictions and sentence.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                     AFFIRMED


                                  - 4 -